No.
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-40056
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MARVIN PETE KITCHENS, JR.,

                                          Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 1:98-CR-24-3
                          --------------------
                            February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Marvin

Pete Kitchens, Jr. has moved for leave to withdraw and filed a

motion and brief as required by Anders v. California, 386 U.S.

738 (1967).    Kitchens has not filed a response to the instant

motion.   Our independent review of the motion, brief, and record

discloses no nonfrivolous issue for appeal.    Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the appeal is

DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.